 



Exhibit 10.11

FIRST FINANCIAL BANCORP. 1999 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS

SECTION 1. Purpose

The purpose of this 1999 Stock Option Plan for Non-Employee Directors is to
promote the interest of First Financial Bancorp., its Subsidiaries and
shareholders, by allowing the Corporation to attract and retain highly qualified
non-employee directors by permitting them to obtain or increase their
proprietary interest in the Corporation.

SECTION 2. Definitions and Construction

2.1 Definitions. As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions,
and the terms set forth below shall have the following meanings (in either case,
such terms shall apply equally to both the singular and plural forms of the
terms defined):

      (a) “Board” means the Board of Directors of the Corporation.

      (b) “Cause” means a felony conviction of a Non-Employee Director or the
failure of a Non-Employee Director to contest prosecution for a felony, or
Non-Employee Director’s willful misconduct or dishonesty, any of which is
determined by the Board to be directly and materially harmful to the business or
reputation of the Corporation or its subsidiaries.

      (c) “Change in Control” means the happening of any of the following
events:

          (i) the approval by the shareholders of the Corporation of a
reorganization, merger or consolidation of the Corporation (“Corporate
Transaction”) and the consummation of such Corporate Transaction, and as a
result of such Corporate Transaction less than 75% of the outstanding voting
securities of the surviving or resulting corporation will be owned in the
aggregate by the former shareholders of the Corporation as the same shall have
existed immediately prior to such Corporate Transaction; or

          (ii) the approval by the shareholders of the Corporation (or the Board
of Directors or appropriate officers if shareholder approval is not required) of
the sale by the Corporation of all or substantially all of its assets to another
corporation, which is not a wholly owned subsidiary of the Corporation, and the
consummation of such sale; or

          (iii) an acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the outstanding voting securities of the Corporation or the
acquisition by such Person of the ability to control in any manner the election
of a majority of the directors of the Corporation; excluding, however, the
following: (a) an acquisition directly from the Corporation, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Corporation;
(b) any acquisition by the Corporation; or (c) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any corporation controlled by the Corporation; or

          (iv) Within any period of two consecutive years commencing on or after
the effective date of the Plan, individuals who at the beginning of such period
(“Incumbent Directors”) constitute the Board cease for any reason to constitute
at least a majority thereof, unless the election of each director

 



--------------------------------------------------------------------------------



 



who is not a director at the beginning of such period has been approved in
advance by directors representing at least a majority of the directors then in
office who were directors at the beginning of the period, and any elected
director so approved shall be considered as an Incumbent Director.

      (d) “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

      (e) “Common Stock” means common shares, without par value, of the
Corporation.

      (f) “Corporation” means First Financial Bancorp., an Ohio corporation.

      (g) “Disability” means permanent and total disability as determined under
procedures established by the Board for purposes of the Plan.

      (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

      (i) “Fair Market Value” means as of any given date the closing price of
the Common Stock as reported by the NASDAQ National Market System. In the event
that there are no such Common Stock transactions on such date, the Fair Market
Value shall be determined as of the immediately preceding date on which there
were stock transactions. If there is no regular public trading market for such
Common Stock, the Fair Market Value of the Common Stock shall be determined by
the Board in good faith.

      (j) “Non-Employee Director” means a member of the Board who is not an
employee of the Corporation or any subsidiary of the Corporation.

      (k) “Option” means an option granted to an Optionee pursuant to the Plan.

      (l) “Option Agreement” means a written agreement between the Corporation
and an Optionee evidencing the granting of an Option and containing terms and
conditions concerning the exercise of the Option.

      (m) “Optionee” means a Non-Employee Director who has been granted an
Option or the personal representative, heir or legatee of an Optionee who has
the right to exercise the Option upon the death of the Optionee.

      (n) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d) and 14(d)
thereof, including a “Group” as defined in Section 13(d).

      (o) “Plan” means this 1999 Stock Option Plan for Non-Employee Directors,
as the same may be amended from time to time.

      (p) “Retirement” means retirement from the Board on or after age 70 or
with the consent of the Board.

      (q) “Subsidiary” means, with respect to any company, any corporation or
other Person of which a majority of its voting power, equity securities or
equity interest is owned directly or indirectly by such company.

2



--------------------------------------------------------------------------------



 



2.2 Gender and Number. Except where otherwise indicated by the context,
reference to the masculine gender shall include the feminine gender, the plural
shall include the singular and the singular shall include the plural.

2.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

SECTION 3. Shares Subject To The Plan

The stock to be offered under the Plan shall be shares of Common Stock, which
may be unissued Common Stock or treasury Common Stock. Subject to the
adjustments provided in Section 7, the aggregate number of shares of Common
Stock to be delivered upon exercise of all Options granted under the Plan shall
not exceed 500,000 shares. Shares of Common Stock subject to, but not delivered
under, an Option terminating or expiring for any reason prior to its exercise in
full shall be deemed available for Options to be granted thereafter during the
term of the Plan.

SECTION 4. Administration

4.1 General. The Plan shall be administered by the Board of Directors of the
Corporation (the “Board”). Subject to the express provisions of the Plan, the
Board shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, to determine the terms and
provisions of the Option grants and agreements (which shall comply with and be
subject to the terms and conditions of the Plan) and to make all other
determinations necessary or advisable for the administration of the Plan. The
Board’s determination of the matters referred to in this Section 4.1 shall be
conclusive.

4.2 Section 16 Compliance. It is the intention of the Corporation that the Plan
and the administration of the Plan comply in all respects with Section 16(b) of
the Exchange Act and the rules and regulations promulgated thereunder. If any
Plan provision, or any aspect of the administration of the Plan, is found not to
be in compliance with Section 16(b) of the Exchange Act, the provision or
administration shall be deemed null and void, and in all events the Plan shall
be construed in favor of its meeting the requirements of Rule 16b-3 promulgated
under the Exchange Act.

SECTION 5. Eligibility and Non-Discretionary Grants

5.1 Non-Discretionary Initial Grant. Each individual who first becomes a
Non-Employee Director on or after the effective date of the Plan shall
automatically be granted an Option to purchase 7,500 shares of Common Stock on
the first day of such individual’s first term of office as a Non-Employee
Director.

5.2 Non-Discretionary Grant Upon Re-election. On the date of each annual meeting
of the shareholders of the Corporation on or subsequent to the effective date of
the Plan, each Non-Employee Director who first became a Non-Employee Director
prior to such annual meeting and who has been elected at such annual meeting to
continue to serve as a Non-Employee Director after such annual meeting shall
automatically be granted an Option to purchase 7,500 shares of Common Stock.

5.3 Nonqualified Stock Options. Only nonqualified stock options shall be granted
under the Plan.

SECTION 6. Option Terms

6.1 Option Price. The purchase price of the Common Stock under each Option
granted under the Plan shall be 100% of the Fair Market Value of the Common
Stock on the date such Option is granted.

3



--------------------------------------------------------------------------------



 



6.2 Vesting. All Options shall become exercisable on and after the first
anniversary of the date of grant. Notwithstanding the foregoing provisions of
this Section 6.2, upon a Change in Control, all Options become fully vested and
exercisable and the Optionee shall have the right to exercise the Option in full
as to all shares of Common Stock subject to the Option.

6.3 Option Term. The term of each Option shall be ten years from the date of
grant or such shorter period as is prescribed in Section 6.5. Except as provided
in Section 6.5 and Section 6.7, no Option may be exercised at any time unless
the holder is then a director of the Corporation.

6.4 Method of Exercise. Subject to Section 6.2 and the terms of any Option
Agreement, Options may be exercised, in whole or in part, at any time during the
Option term, by giving written notice of exercise to the Corporation, specifying
the number of shares of Common Stock subject to the Option to be purchased.

Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Corporation may accept.
Unless otherwise determined by the Board, payment, in full or in part, also may
be made in the form of shares of unrestricted Common Stock already owned by the
Optionee for at least six months of the same class as the Common Stock subject
to the Option (based on the Fair Market Value of the Common Stock on the date
the Option is exercised).

In addition, unless otherwise determined by the Board, payment for any Common
Shares subject to an Option also may be made by instructing the Corporation to
withhold a number of such Common Shares having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of such Option.

Upon exercise of an Option, the Corporation shall have the right to retain or
sell without notice sufficient Common Stock to cover withholding for taxes, if
any, as described in Section 9.

No shares of Common Stock shall be issued until full payment therefor has been
made. An Optionee shall have all of the rights of a shareholder of the
Corporation holding the class or series of Common Stock that is subject to such
Option (including, if applicable, the right to vote the shares and the right to
receive dividends) only when the Optionee has given written notice of exercise
and has paid in full for such shares.

6.5 Termination of Option.

      (a) If the Optionee ceases to be a director of the Corporation for any
reason other than death, Disability, Retirement or removal for Cause, the Option
shall terminate three months after the Optionee ceases to be a director of the
Corporation (unless the Optionee dies during such period), or on the Option’s
expiration date, if earlier, and shall be exercisable during such period after
the Optionee ceases to be a director of the Corporation only with respect to the
number of shares of Common Stock which the Optionee was entitled to purchase on
the day preceding the day on which the Optionee ceased to be a director.

      (b) If the Optionee ceases to be a director of the Corporation because of
removal for Cause, the Option shall terminate on the date of the Optionee’s
removal.

      (c) In the event of the Optionee’s death, Disability or Retirement while a
director of the Corporation, or the Optionee’s death within three months after
the Optionee ceases to be a director (other than by reason of removal for
Cause), the Option shall terminate upon the earlier to occur of: (i) 12 months
after the date of the Optionee’s death, Disability or Retirement, or (ii) the
Option’s expiration date.

4



--------------------------------------------------------------------------------



 



The Option shall be exercisable during such period after the Optionee’s death,
Disability or Retirement with respect to the number of shares of Common Stock as
to which the Option shall have been exercisable on the date preceding the
Optionee’s death, Disability or Retirement, as the case may be.

      (d) Notwithstanding Section 6.5(a) but subject to Section 6.5(b), if an
Optionee ceases to be a director of the Corporation at or after a Change in
Control other than by reason of Cause, death, Disability or Retirement, any
Option held by such Optionee shall be exercisable for the lesser of: (1) six
months and one day after the Optionee ceases to be a director, and (2) the
balance of such Option’s term.

6.6 Restriction On Disposition. Each Option granted under the Plan shall require
the Optionee to agree not to sell, assign or transfer any shares of Common Stock
acquired as a result of exercising an Option, or any part thereof, until after
such shares have been held by the Optionee for one year after the date of
exercise of the Option which resulted in their acquisition. This Section 6.6
shall not apply: (i) on and after a Change in Control, (ii) on and after an
Optionee’s Disability or Retirement, (iii) to an Optionee who is the personal
representative, heir or legatee of a deceased Non-Employee Director, (iv) to the
extent necessary for tax withholding pursuant to Section 6.4, or (v) to the
extent necessary in connection with the exercise of an Option pursuant to the
third paragraph of Section 6.4. Certificates for shares subject to these
restrictions on sale, assignment or transfer shall include a legend which
describes such restrictions. When such restrictions end, unlegended certificates
for such shares shall be delivered upon surrender of the legended certificates.

6.7 Transferability and Shareholder Rights of Holders of Options. No Option
granted under the Plan shall be transferable otherwise than: (i) by will or by
the laws of descent and distribution, or (ii) pursuant to a qualified domestic
relations order (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder). An Option may
be exercised, during the lifetime of an Optionee, only by the Optionee. An
Optionee shall have none of the rights of a shareholder of the Corporation until
the Option has been exercised and the Common Stock subject to the Option has
been registered in the name of the Optionee on the transfer books of the
Corporation.

SECTION 7. Adjustments Upon Change In Capitalization

Notwithstanding the limitations set forth in Section 3, in the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures or other change in
corporate structure of the Corporation affecting the Common Stock, the Board
shall make such substitution or adjustments in the aggregate number and kind of
shares reserved for issuance under the Plan, in the number, kind and option
price of shares subject to outstanding Options, and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Option
shall always be a whole number.

SECTION 8. Termination and Amendment

8.1 Termination. The Plan shall terminate on the earliest to occur of: (i) the
date when all of the Common Stock available under the Plan shall have been
acquired through the exercise of Options granted under the Plan; (ii) April 26,
2009; or (iii) such earlier date as the Board may determine.

8.2 Amendment. The Board may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would: (i) impair
the rights of an Optionee under an Option theretofore granted without the
Optionee’s or recipient’s consent, except such an amendment made to

5



--------------------------------------------------------------------------------



 



cause the Plan to qualify for the exemption provided by Rule 16b-3, or
(ii) disqualify the Plan from the exemption provided by Rule 16b-3. In addition,
no such amendment shall be made without the approval of the Corporation’s
shareholders to the extent such approval is required by law or agreement.

SECTION 9. Withholding

Upon the issuance of Common Stock as a result of the exercise of an Option, the
Corporation shall have the right to retain or sell without notice sufficient
Common Stock to cover the amount of any federal income tax required to be
withheld with respect to such Common Stock being issued, remitting any balance
to the Optionee; provided, however, that the Optionee shall have the right to
provide the Corporation with the funds to enable it to pay such tax.

SECTION 10. No Right to Re-Election

Nothing in the Plan or in any Option granted pursuant to the Plan or any action
taken under the Plan shall confer on any individual any right to continue as a
director of the Corporation or to be renominated by the Board or re-elected by
the shareholders of the Corporation.

SECTION 11. Effective Date of the Plan

The Plan shall be effective as of the date of the annual meeting at which the
Plan is approved by the vote of the holders of at least a majority of the shares
present and voting at the meeting.

SECTION 12. Predecessor Plan

The Plan is intended to supersede the First Financial Bancorp. 1991 Stock
Incentive Plan (the “1991 Plan”) as such plan related to Non-Employee Directors
for all options granted on or after the effective date of the Plan. Options
granted under the 1991 Plan which are outstanding on the effective date of the
Plan will not be affected by the Plan.

SECTION 13. Governing Law

The provisions of the Plan shall be construed, administered and enforced
according to the laws of the State of Ohio without regard to its conflict of
laws rules.

6